DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/688,757, filed on 19 November 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 19 May 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting movement mechanism for traversing a path” and “engagement mechanism for allowing one or more auxiliary AGVs to engage” in claim 17; “lifting mechanism for lifting” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon reviewing the specification, Examiner has identified the following corresponding structures:
movement mechanism – wheels (see ¶ [0042]); 
engagement mechanism – mating ports (see ¶ [0048], [0062]);
lifting mechanism – contact plate that may be raised/lowered (see ¶ [0047]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1. 3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US 9,637,310 B1).

Regarding claims 1 and 9, Zou discloses a mobile robot group for moving an item and teaches:
a primary automated guided vehicle (AGV) that is configured to execute a first operation of the one or more operations (robot 124A may individually move an item between locations within a storage facility – see at least 4:55-57); 
one or more auxiliary AGVs, wherein each auxiliary AGV is configured to execute an auxiliary operation (for larger items, may perform individual movement in concert with other robots within a macro robot – see at least 4:52-64; other robots = auxiliary AGVs); and 
a server in communication with the primary AGV and the one or more auxiliary AGVs (local management system 120 – see at least 4:52-64), the server being configured to: 
determine a requirement of the primary AGV for a first type of service (local management system 120 provides instructions to robot 124A to move an item – see at least 4:52-64), select a first auxiliary AGV from the one or more auxiliary AGVs based on the determination of the requirement for the first type of service, and communicate a first set of instructions to the first auxiliary AGV, wherein, based on the first set of instructions, the first auxiliary AGV executes a corresponding auxiliary operation to provide the first type of service to the primary AGV.  

Regarding claims 3 and 11, Zou further teaches:
wherein the first type of service is a lifting service and the auxiliary operation executed by the first auxiliary AGV is a lifting operation, and wherein, based on the first set of instructions, the first auxiliary AGV executes the lifting operation to enable the primary AGV to lift a storage unit in the storage facility (for large, heavy or uniquely-shaped items, local management system 120 may provide instructions to robot 124A and other robots to .  

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhavan-Tafti (US 2019/0308513 A1, “Akhavan”).

Regarding claim 17, Akhavan discloses a system and method for power delivery and teaches:
a movement mechanism for traversing a path in a storage facility to execute a first operation (power receiver PR is a device, such as a robot, that uses electrical power to perform a task – see at least ¶ [0038]; PR may be mobile – see at least ¶ [0009]; PR may be a vehicle with wheels – see at least Fig. 1A); and 
an engagement mechanism for allowing one or more auxiliary AGVs to engage with the primary AGV (power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046]; power may be transmitted to PR 102 via a cable 126 – see at least Fig. 3 and ¶ [0048]), 
wherein, when the primary AGV requires a first type of service, an auxiliary AGV of the one or more auxiliary AGVs engages with the primary AGV by way of the engagement mechanism and provides the first type of service to the primary AGV.  
(a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]; power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]).  

Regarding claim 18, Akhavan further teaches:
a battery for powering the primary AGV to execute the first operation (power receiver PR uses received power to perform a task – see at least ¶ [0036]; chargeable power storage device – see at least ¶ [0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Akhavan.

Regarding claims 2 and 10, Zou fails to teach but Akhavan discloses a system and method for power delivery and teaches:
wherein the first type of service is a battery charging service and the auxiliary operation executed by the first auxiliary AGV is a battery charging operation, and wherein, based on the first set of instructions, the first auxiliary AGV executes the battery charging operation to charge a battery of the primary AGV (a deployable mobile power transmitter MPT may relocate to a power receiver PR to transmit power from the MPT to the PR – see at least ¶ [0036]; MPT may be moved without human intervention – see at least ¶ [0036]; PR is a device that uses electrical power to perform a task, such as a robot – see at least ¶ [0038]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a battery charging service, as taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

	Regarding claim 6, Zou fails to teach but Akhavan discloses a system and method for power delivery and teaches:
wherein the server is further configured to predict a time-instance at which the first type of service is required by the primary AGV, and wherein the requirement for the first type of service is determined based on the predicted time-instance (a charging session is scheduled based on a time indicated in a charging request from PR 102 – see at least ¶ [0057]-[0058]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to predict a time-instance of the service, as taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

	Regarding claims 7 and 15, Zou fails to teach but Akhavan discloses a system and method for power delivery and teaches:
wherein the server is further configured to: determine a requirement of the primary AGV for a second type of service, select a second auxiliary AGV from the one or more auxiliary AGVs, based on the determination of the requirement for the second type of service, and communicate a second set of instructions to the second auxiliary AGV, wherein, based on the second set of instructions, the second auxiliary AGV executes a corresponding auxiliary operation to provide the second type of service to the primary AGV, while the primary AGV executes the first operation (a deployable mobile power .  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a second type of service by a second auxiliary AGV, as taught by Akhavan, to provide indefinite operation of the primary AGV (Akhavan at ¶ [0035]).

Regarding claims 8 and 16, Akhavan further teaches:
wherein the first and second auxiliary AGVs simultaneously provide the first and second type of services to the primary AGV, respectively, while the primary AGV executes the first operation (MPT 100 may attach to PR 102 while charging to enable continuous operation of PR 102 – see at least ¶ [0049]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide multiple services simultaneously, as further taught by Akhavan, to provide continuous and indefinite operation of the primary AGV (Akhavan at ¶ [0035], [0049]).

Regarding claim 14, Zou fails to teach but Akhavan discloses a system and method for power delivery and teaches:
wherein the first auxiliary AGV engages in physical contact with the primary AGV for executing the corresponding auxiliary operation (power may be delivered via a physical connector, such as a charging cable – see at least ¶ [0010], [0046], [0048]).  

.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Suzuki et al. (US 2019/0310656 A1, “Suzuki”).

Regarding claims 4 and 12, Zou fails to teach but Suzuki discloses a group robot and collective movement controlling method for the group robot and teaches:
wherein the first type of service is a navigation service and the auxiliary operation executed by the first auxiliary AGV is a navigation operation, and wherein, based on the first set of instructions, the first auxiliary AGV executes the navigation operation to enable the primary AGV to navigate a path in the storage facility for executing the first operation (in a group robot, a leader robot may instruct follower robots to follow the leader robot – see at least ¶ [0142]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a a navigation service, as taught by Suzuki, to provide collective movement of the AGVs (Suzuki at ¶ [0001]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Romano et al. (US 9,682,483 B1, “Romano”).

Regarding claims 5 and 13, Zou fails to teach but Romano discloses systems and methods for removing debris from warehouse floors and teaches:
wherein the first type of service is a path clearance service and the auxiliary operation executed by the first auxiliary AGV is a path clearance operation, and wherein, based on the first set of instructions, the first auxiliary AGV executes the path clearance operation for clearing one or more obstacles from a path that is to be traversed by the primary AGV for executing the first operation (central control may be alerted to existence and location of an object on the warehouse floor and may route a cleanup robot to the location to retrieve the object – see at least abstract; cleanup robots are similar to the warehouse robots – see at least 2:28-37; warehouse robot may send notification to central control – see at least 3:11-26).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot group for moving an item of Zou to provide a path clearance service, as taught by Romano, to prevent robots from running over objects and damaging the robot or the object (Romano at 18:26-29).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan in view of Zou.

Regarding claim 19, Akhavan fails to teach but Zou discloses a mobile robot group for moving an item and teaches:
a lifting mechanism for lifting a storage unit in the storage facility (docking head 1310 lifts inventory holder 1130 when docked – see at least Fig. 13 and 24:16-39).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power receiving robot Akhavan to provide the robot in known robot configurations, such as a robot with a lifting mechanism as taught by Zou, to provide a robot capable of performing a task (Akhavan at ¶ [0038]), such as a lifting task (Zou at 24:16-39).

Regarding claim 20, Akhavan fails to teach but Zou discloses a mobile robot group for moving an item and teaches:
a controller for communicating with a server, wherein the primary AGV executes the first operation based on a set of instructions received from the server by way of the controller (each robot is configured to perform an action based on instructions received from a local management system – see at least 4:52-64; mobile drive units 1120 transport inventory holders 1130 in response to commands communicated by management module 1110 – see at least Fig. 11 and 16:29-44; a processor of the robot may execute the instructions to perform the task – see at least 15:56-59).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power receiving robot Akhavan to provide a controller that receives instructions, as taught by Zou, to provide a robot capable of performing a task (Akhavan at ¶ [0038]), such as a lifting task (Zou at 24:16-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AARON L TROOST/Primary Examiner, Art Unit 3668